ICJ_043_ConstitutionMaritimeSafetyCommittee_IMO_NA_1959-08-05_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CONSTITUTION OF THE
MARITIME SAFETY COMMITTEE

(REQUEST FOR ADVISORY OPINION)

ORDER OF 5 AUGUST 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

COMPOSITION DU
COMITE DE LA SECURITE MARITIME

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 5 AOUT 1959
This Order should be cited as follows:

“Constitution of the Maritime Safety Committee,
Order of 5 August 1959: I.C.J. Reports 1959, p. 267.”

La présente ordonnance doit étre citée comme suit:

«Composition du Comité de la Sécurité maritime,
Ordonnance du 5 août 1959: C.I./]. Recueil 1959, p. 267.»

 

Née vente: 2 12

 

 

 
267

INTERNATIONAL COURT OF JUSTICE

1959
5 August

General List:
No. 43 YEAR 1959

5 August 1959

CONSTITUTION OF THE
MARITIME SAFETY COMMITTEE

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

having regard to Article 66, paragraph 2, of the Statute of the
Court;

Whereas a letter from the Secretary-General of the Inter-Govern-
mental Maritime Consultative Organization, dated 23 March 1959
and received in the Registry on 25 March 1959, transmitted
certified true copies of a Resolution adopted by the First Assembly
of that Organization on 19 January 1959, requesting the Court to
give an advisory opinion on the following question:

“Is the Maritime Safety Committee of the Inter-Governmental
Maritime Consultative Organization, which was elected on 15 Jan-
uary 1959, constituted in accordance with the Convention for the
Establishment of the Organization?”’;

Whereas the establishment of the said Organization was provided
for by a Convention annexed to the Final Act of the United Nations
Maritime Conference signed at Geneva on 6 March 1948;

Whereas, on 18 November 1948, the General Assembly of the
United Nations approved by Resolution 204 (ITT) a draft Agreement
entered into between the Economic and Social Council and the
Preparatory Committee of the Inter-Governmental Maritime

4
268 MARITIME SAFETY COMMITTEE (ORDER 5 VIII 59)

Consultative Organization, Article IX of which provides that this
Organization shall be authorized to request advisory opinions of
the International Court of Justice on legal questions arising within
the scope of its activities, such requests being addressed to the Court
by the Assembly of the said Organization or by its Council acting
in pursuance of an authorization of the Assembly;

Whereas the conditions laid down in Article 60 of the Convention
on the Inter-Governmental Maritime Consultative Organization for
the entry into force of that Convention were satisfied on 17 March
1958;

Whereas, on 13 January 1959, the First Assembly of the Inter-
Governmental Maritime Consultative Organization approved the
Agreement on relationship with the United Nations which, pursuant
to Article XIX thereof, came into force on that date;

Whereas, in accordance with Article 65, paragraph 2, of the
Statute of the Court, all documents likely to throw light upon the
question on which the advisory opinion of the Court is requested
shall accompany the request ;

Whereas such documents were filed with the Registry on
27 July 1959;

Fixes 5 December 1959 as the time-limit within which written
statements may be submitted by any State entitled to appear
before the Court or any international organization considered as
likely to be able to furnish information on the question submitted
to the Court;

Reserves the subsequent procedure for further decision.

Done in English and French, the English text being authorita-
tive, at the Peace Palace, The Hague, this fifth day of August,
one thousand nine hundred and fifty-nine.

(Signed) Helge KLAESTAD,
President.

(Signed) S. AQUARONE,
Acting Registrar.
